*494OPINION.
Lansdon:
We think the petitioner has, established worthlessness in the taxable year of his stock in the Templeman Oil Corporation of Delaware, and that the basis for determining his loss is 41/6 cents *495per share, which we have found represented cost of the property exchanged for the stock. We have also found that the fair market value of the stock on the date exchanged for property was at least 41/6 cents per share.
The respondent has determined that the stock became worthless in 1921, apparently upon the ground that the company was declared a bankrupt in that year. The evidence is clear, however, that the adjudication in bankruptcy was irregular, and that it was vacated.
Throughout 1921 the petitioner was expending time and money in an effort to save the corporation, and he must have had hopes of realizing something from his investment. In 1922 it was clear that his stock was worthless and he .so determined when he deducted the amount on his income-tax return for that year. The respondent erred in disallowing the deduction claimed. Cf. Jones v. Commissioner, 88 Fed. (2d) 550.

Decision will be entered for the •petitioner.